DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 12-06-2021. Claims 1, 5-8 and 12-20 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agnes N. Xu (Reg. No. 60,319) on 12-28-2021.
Claims 1 and 8 have been amended; Claims 5 and 12 have been canceled: 
1. 	(Currently Amended) A method for producing a solid electrolyte for a lithium ion battery, the method comprising the steps of: 
providing a layer of a solid electrolyte; and 
coating at least one first surface of the layer of the solid electrolyte with a first coating that has an electrochemical stability at potentials of -1 to 1.5 V when measured against Li/Li+, 
coating a second surface of the layer of the solid electrolyte with a second coating that has an electrochemical stability at potentials of 2 to 5 V when measured against Li/Li+, 
3OLi, CH3CH2OLi, LiOCH2CH2OLi, and mixtures thereof, and 
wherein the second coating is selected from the group consisting of: LiOH, Li2CO3, Li2O, Li-La-Ti-O, titanium oxides and phosphates, AIPO4, Nb2O5 and mixtures thereof. 

5. 	(Canceled) 

8. 	(Currently Amended) A solid electrolyte for a lithium ion battery comprising a layer of a solid electrolyte with a first surface and a second surface, 
wherein the first surface has a first coating that has an electrochemical stability at potentials of -1 to 1.5 V when measured against Li/Li+, wherein the second surface has a second coating that has an electrochemical stability at potentials of 2 to 5 V when measured against Li/Li+, 
wherein the first coating is selected from the group consisting of: LEDC, LDC, LMC, CH3OLi, CH3CH2OLi, LiOCH2CH2OLi, and mixtures thereof, and 
wherein the second coating is selected from the group consisting of: LiOH, Li2CO3, Li2O, Li-La-Ti-O, titanium oxides and phosphates, AIPO4, Nb2O5 and mixtures thereof. 

12. 	(Canceled) 


Allowable Subject Matter
Claims 1, 6-8 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2015/0064537) teaches a solid electrolyte that comprises a layer of solid electrolyte having a first coating layer on a first surface of the electrolyte and a second coating layer on a second surface of the electrolyte but fails to teach or fairly suggest that the first coating is selected from the group consisting of: LEDC, LDC, LMC, CH3OLi, CH3CH2OLi, LiOCH2CH2OLi, and mixtures thereof, and the second coating is selected from the group consisting of: LiOH, Li2CO3, Li2O, Li-La-Ti-O, titanium oxides and phosphates, AIPO4, Nb2O5 and mixtures thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729